780 N.W.2d 571 (2010)
Richard RUDOLPH, Dan Griffin, Chris Wells, and Carolyn Allen, Plaintiffs-Appellants, Cross-Appellees,
v.
GUARDIAN PROTECTIVE SERVICES, INC., a/k/a Guardian Security Services, Inc., and Guardian Bonded Security, Defendants-Appellees, Cross-Appellants.
Docket No. 139920. COA No. 279433.
Supreme Court of Michigan.
April 7, 2010.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The *572 application for leave to appeal the September 22, 2009 judgment of the Court of Appeals and the application for leave to appeal as conditional cross-appellants are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.